DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 10, 12-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2015/0102891] in view of Kato et al. [U.S. Pub. No. 2019/0237239].
Regarding Claim 1, Yoon et al. shows a coil component (Figs. 6-7 and 11) comprising: 
a body (50) having a first surface (SB, bottom surface, see Figs. 6-7 and 11) and a second surface (ST, top surface, see Figs. 6-7 and 11) facing 5each other (see Figs. 6-7 and 11), and having a third surface (SL2, right surface, see Figs. 6-7 and 11) and a fourth surface (SL1, left surface, see Figs. 6-7 and 11) facing each other in one direction (L-direction, see Figs. 6-7 and 11) and respectively connecting the first surface and the second surface to each other (see Figs. 6-7 and 11, right surface SL2 and left surface SL1 respectively connecting bottom surface SB and top surface ST); 
a supporting substrate (23) embedded in the body (see Figs. 6-7 and 11); 
a coil portion (42, 44) disposed on the supporting substrate (see Figs. 6-7 and 11);  
10a first lead-out portion (64) embedded in the body (see Figs. 6-7 and 11), connected to one end of the coil portion (one end of element 42), and exposed from the third surface of the body and from the first surface of the body (see Figs. 6-7 and 11, Paragraph [0080], element 64 exposed from right surface SL2 and bottom surface SB); and 
a second lead-out (62) portion embedded in the body (see Figs. 6-7 and 11), connected to another end of the coil portion (other end of element 44), and exposed from the fourth surface of the body and from the first surface of the body (see Figs. 6-7 and 11, Paragraph [0080], element 62 exposed from left surface SL1 and bottom surface SB), 
wherein the coil portion (42, 44) has a first pattern region (lower region of elements 42, 44, see Figs. 6-7 and 11) facing the first surface of the body (see Figs. 6-7 and 11), a second pattern region (upper region of elements 42, 44, see Figs. 6-7 and 11) facing the second surface of the body (see Figs. 6-7 and 11) and spaced apart from the first pattern region (see Figs. 6-7 and 11),
20each of the first and second pattern regions extends in the one direction (see Figs. 6-7 and 11, each of lower region and upper region extends in the L-direction).
Yoon et al. does not explicitly show a third pattern region facing the third surface, connecting the first pattern region and the second pattern region to each other, and inclined with respect to the first surface, and a fourth pattern region facing the fourth surface, connecting the first pattern region and the second pattern region to each other, and inclined with respect to the first surface and a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction.  
Kato et al. shows a coil component (Fig. 8) teaching and suggesting the coil portion (8E) has a first pattern region (see Fig. 8 and Drawing A below, first region R1) facing the first surface of the body (see Fig. 8) and a second pattern region (second region R2) facing the second surface of the body (see Fig. 8) and spaced apart from the first pattern region (see Fig. 8 and Drawing A below), a third pattern region (third region R3) facing the third surface (see Fig. 8), connecting the first pattern region and the second pattern region to each other (see Fig. 8 and Drawing A below), and inclined with respect to the first surface (see Fig. 8 and Drawing A below, Paragraph [0050]), and a fourth pattern region (fourth region R4) facing the fourth surface (see Fig. 8 and Drawing A below), connecting the first pattern region and the second pattern region to each other (see Fig. 8 and Drawing A below), and inclined with respect to the first surface (see Fig. 8 and Drawing A below, Paragraph [0050]), each of the first and second pattern regions extends in the one direction (see Fig. 8 and Drawing A below), and a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction (see Fig. 8 and Drawing A below, a length of first region R1 is shorter than a length of second region R2, Paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third pattern region facing the third surface, connecting the first pattern region and the second pattern region to each other, and inclined with respect to the first surface, and a fourth pattern region facing the fourth surface, connecting the first pattern region and the second pattern region to each other, and inclined with respect to the first surface and a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction as taught by Kato et al. for the device as disclosed by Yoon et al. to improve reliability such as no cracks and improve Q values (Paragraph [0006]).
Regarding Claim 2, Yoon et al. shows the coil portion has a plurality of turns (see Figs. 6-7, elements 42, 44 has a plurality of turns), and a distance from the first pattern region, in an innermost turn among the plurality of turns, to the first surface of the 5body is shorter than a distance from one end of the first lead-out portion, facing the second surface of the body, to the first surface of the body (see Fig. 7, a distance from the lower region, in an innermost turn, to the bottom surface SB is shorter than a distance from one end of element 64, facing the top surface ST to the bottom surface SB).  
Regarding Claim 5, Kato et al. shows a distance between the third pattern region and the fourth pattern region becomes shorter from the second surface 10of the body toward the first surface of the body (see Fig. 8 and Drawing A below, a distance between third region R3 and fourth region R4 becomes shorter from the second surface toward the first surface, Paragraph [0050]).
Regarding Claim 7, Yoon et al. shows a first external electrode (86) and a second external electrode (85) respectively connected to the first (64) and second (62) lead-out portions and spaced apart from each other on the first 20surface of the body (see Figs. 6-7 and 11).  
Regarding Claim 8, Yoon et al. shows the first lead-out portion (64) is continuously exposed from the third surface of the body and from the first surface of the body (see Figs. 6-7 and 11, element 64 is continuously exposed from right surface SL2 and bottom surface SB), 25and DB1/ 105457872.1Page 26the second lead-out portion (62) is continuously exposed from the fourth surface of the body and from the first surface of the body (see Figs. 6-7 and 11, element 62 is continuously exposed from left surface SL1 and bottom surface SB).  
Regarding Claim 10, Yoon et al. shows the coil portion comprises:  15a first coil pattern (42) disposed on one surface of the supporting substrate (see Figs. 6-7 and 11); a second coil pattern (44) disposed on another surface of the supporting substrate (see Figs. 6-7 and 11) facing the one surface of the supporting substrate (see Figs. 6-7 and 11); and  20a via (46) passing through the supporting substrate and connecting the first and second coil patterns to each other (see Figs. 6-7 and 11, Paragraph [0068]), wherein the first lead-out portion (64) is disposed on the one surface of the supporting substrate (see Figs. 6-7 and 11) and connected to the first coil pattern (42, see Figs. 6-7 and 11), and  25the second lead-out portion (62) is disposed on the anotherDB1/ 105457872.1 Page 27surface of the supporting substrate (see Figs. 6-7 and 11) and connected to the second coil pattern (44, see Figs. 6-7 and 11).  
Regarding Claim 12, Yoon et al. shows a coil component (Figs. 6-7 and 11) comprising: 
a body (50) having a first surface (SB, bottom surface, see Figs. 6-7 and 11) and a second surface (ST, top surface, see Figs. 6-7 and 11) facing each other (see Figs. 6-7 and 11), and having a third surface (SL2, right surface, see Figs. 6-7 and 11) and a fourth surface (SL1, left surface, see Figs. 6-7 and 11) facing each other in one direction (L-direction, see Figs. 6-7 and 11) and respectively connecting the first surface and the second surface to each other (see Figs. 6-7 and 11, right surface SL2 and left surface SL1 respectively connecting bottom surface SB and top surface ST);  
20a core (71) embedded in the body (see Figs. 6-7 and 11); 
a supporting substrate (23) embedded in the body (see Figs. 6-7 and 11); 
a coil portion (42, 44) disposed on the supporting substrate (see Figs. 6-7 and 11); 
a first lead-out portion (64) embedded in the body (see Figs. 6-7 and 11), connected to one end of the coil portion (one end of element 42), and exposed from the third 25surface of the body and from the first surface of the body (see Figs. 6-7 and 11, Paragraph [0080], element 64 exposed from right surface SL2 and bottom surface SB); and  DB1/ 105457872.1 
Page 28a second lead-out portion (62) embedded in the body (see Figs. 6-7 and 11), connected to another end of the coil portion (other end of element 44), and exposed from the fourth surface of the body and from the first surface of the body (see Figs. 6-7 and 11, Paragraph [0080], element 62 exposed from left surface SL1 and bottom surface SB), 
wherein the coil portion has a plurality of turns around 5the core (see Figs. 6-7, elements 42, 44 has a plurality of turns around element 71), and includes first pattern regions (lower regions of elements 42, 44, see Figs. 6-7 and 11) between the first surface of the body and the core (see Figs. 6-7 and 11), second pattern regions (upper regions of elements 42, 44, see Figs. 6-7 and 11) between the second surface of the body and the core (see Figs. 6-7 and 11), 
each of the first and second pattern regions substantially linearly extends in the one direction (see Figs. 6-7 and 11, each of lower regions and upper regions substantially linearly extends in the L-direction).
Yoon et al. does not explicitly show third pattern regions disposed between the third surface of the body and the core, respectively connecting the first pattern regions and the second pattern regions to each other, and inclined with respect to the first surface, and fourth pattern regions disposed between the fourth surface of the body and the core, respectively connecting the first pattern regions and the second pattern regions to each other, and inclined with respect to the first surface, in a same turn,  
10a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction.
Kato et al. shows a coil component (Fig. 8) teaching and suggesting third pattern regions (see Fig. 8 and Drawing A below, third region R3 for each layer and/or multi-turns) disposed between the third surface of the body and the core (see Fig. 8), respectively connecting the first pattern regions (first region R1 for each layer and/or multi-turns) and the second pattern regions (second region R2 for each layer and/or multi-turns) to each other (see Fig. 8 and Drawing A below), and inclined with respect to the first surface (see Fig.8 and Drawing A below), and fourth pattern regions (fourth region R4 for each layer and/or multi-turns) disposed between the fourth surface of the body and the core (see Fig. 8), respectively connecting the first pattern regions and the second pattern regions to each other (see Fig. 8 and Drawing A below), and inclined with respect to the first surface (see Fig. 8 and Drawing A below), in a same turn, a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction (see Fig. 8 and Drawing A below, a length of first region R1 is shorter than a length of second region R2, Paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have third pattern regions disposed between the third surface of the body and the core, respectively connecting the first pattern regions and the second pattern regions to each other, and inclined with respect to the first surface, and fourth pattern regions disposed between the fourth surface of the body and the core, respectively connecting the first pattern regions and the second pattern regions to each other, and inclined with respect to the first surface, in a same turn,  
10a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction as taught by Kato et al. for the device as disclosed by Yoon et al. to improve reliability such as no cracks and improve Q values (Paragraph [0006]).
Regarding Claim 13, Yoon et al. shows 15a distance from an innermost one among the first pattern regions, to the first surface of the body is shorter than a distance from one end of the first lead-out portion, facing the second surface of the body, to the first surface of the body (see Fig. 7, a distance from an innermost one among the lower regions, to the bottom surface SB is shorter than a distance from one end of element 64, facing the top surface ST to the bottom surface SB).  
Regarding Claim 152014, Kato et al. shows the coil portion further comprises: third pattern regions (third region R3 for each layer and/or multi-turns) each substantially linearly extending (see Fig. 8 and Drawing A below, Paragraph [0050]); and fourth pattern regions (fourth region R4 for each layer and/or multi-turns) each substantially linearlyDB1/ 105457872.1 Page 29extending (see Fig. 8 and Drawing A below, Paragraph [0050]).  
Regarding Claim 16, Kato et al. shows 10a distance between an innermost one of the third pattern regions and an innermost one of the fourth pattern regions becomes shorter from the second surface of the body toward the first surface of the body (see Fig. 8 and Drawing A below, a distance between an innermost one of third region R3 and innermost one of fourth region R4 becomes shorter from the second surface toward the first surface).  
Regarding Claim 1517, Yoon et al. shows a first external electrode (86) and a second external electrode (85) respectively connected to the first (64) and second (62) lead-out portions and spaced apart from each other on the first surface of the body (see Figs. 6-7 and 11).  

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Kato et al. as applied to claims 1, 5, and 12 above, and further in view of Mizukami et al. [U.S. Pub. No. 2020/0265986].
Regarding Claim 6, Yoon et al. in view of Kato et al. shows the claimed invention as applied above but does not show a region, in which the first to fourth pattern regions are connected to each other, comprises a curved cross-section.  
Mizukami et al. shows a region (81-86), in which the first to fourth pattern regions are connected to each other (see Fig. 3), comprises a curved cross-section (see Fig. 3, Paragraph [0054]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a region, in which the first to fourth pattern regions are connected to each other, comprises a curved cross-section as taught by Mizukami et al. for the device as disclosed by Yoon et al. in view of Kato et al. to improve efficiency characteristics such as Q value (Paragraphs [0006], [0056], [0097]).
Regarding Claim 152014, Yoon et al. in view of Kato et al. shows the claimed invention as applied above.
In addition, Mizukami et al. shows the coil portion further comprises: third pattern regions (see Fig. 6 and Drawing 4 below, third regions R3) each substantially linearly extending (see Fig. 6); and fourth pattern regions (see Fig. 6 and Drawing 4 below, fourth regions R4) each substantially linearlyDB1/ 105457872.1 Page 29extending (see Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have third pattern regions each substantially linearly extending; and fourth pattern regions each substantially linearlyDB1/ 105457872.1 Page 29extending as taught by Mizukami et al. for the device as disclosed by Yoon et al. in view of Yoneda et al. to improve efficiency characteristics such as Q value (Paragraphs [0006], [0056], [0097]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Kato et al. as applied to claims 1 and 5 above, and further in view of Kido [U.S. Pub. No. 2017/0256352].
Regarding Claim 6, Yoon et al. in view of Kato et al. shows the claimed invention as applied above but does not show a region, in which the first to fourth pattern regions are connected to each other, comprises a curved cross-section.  
Kido shows a region (see Fig. 3A and Drawing 2 below), in which the first to fourth pattern regions are connected to each other (see Fig. 3A and Drawing 2 below), comprises a curved cross-section (see Fig. 3A and Drawing 2 below).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a region, in which the first to fourth pattern regions are connected to each other, comprises a curved cross-section as taught by Kido for the device as disclosed by Yoon et al. in view of Kato et al. to improve efficiency characteristics such as Q value.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Kato et al. as applied to claim 1 above, and further in view of Yamaguchi [U.S. Pub. No. 2018/0130596].
Regarding Claim 59, Yoon et al. in view of Kato et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  
Yamaguchi shows an inductor (Fig. 10) teaching and suggesting first connection pattern portions (first extended line 70, 66, or 18) and second connection pattern portions (second extended line 19), respectively connecting both ends of the coil portion (4 or 5) and the first (70b of first extended line) and second (70b of second extended line, Paragraphs [0020], [0028], claim 15) lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other (see Fig. 10, element 70b of first extended line spaced apart by elements 72), and the second connection pattern portions are spaced apart from each other (see Fig. 10, element 70b of second extended line spaced apart by elements 72).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Yamaguchi for the device as disclosed by Yoon et al. in view of Kato et al. to disperse and moderate stress applied to the coil substrate and the outer electrode (Paragraph [0021]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Kato et al. as applied to claim 1 above, and further in view of Yamaguchi et al. [U.S. Pub. No. 2019/0326047].
Regarding Claim 59, Yoon et al. in view of Kato et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  
Yamaguchi et al. shows a coil (Fig. 6) teaching and suggesting first connection pattern portions (61a, 61b of element 61A) and second connection pattern portions (61a, 61b of element 62, Paragraph [0092]), respectively connecting both ends of the coil portion (21 or 22) and the first (end of element 61A connecting to element 42) and second (end of element 62 connecting to element 44) lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other (see Fig. 6, element 61a, 61b of element 61A are spaced apart), and the second connection pattern portions are spaced apart from each other (see Fig. 6, element 61a, 61b of element 62 are spaced apart).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Yamaguchi et al. for the device as disclosed by Yoon et al. in view of Kato et al. to increase flexibility to obtain desirable operating characteristics (Paragraphs [0088]-[0091]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Kato et al. as applied to claim 1 above, and further in view of Osada et al. [U.S. Pub. No. 2017/0018360].
Regarding Claim 59, Yoon et al. in view of Kato et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  
Osada et al. shows an inductor (Fig. 11) teaching and suggesting first connection pattern portions (right element 92 with 90a) and second connection pattern portions (left element 92 with 90a), respectively connecting both ends of the coil portion (98) and the first (right element 89) and second (left element 89) lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other (see Fig. 11, right element 92 spaced apart by elements 90a), and the second connection pattern portions are spaced apart from each other (see Fig. 11, left element 92 spaced apart by elements 90a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Osada et al. for the device as disclosed by Yoon et al. in view of Kato et al. to facilitate magnetic coupling where the electronic component can attain a good configuration in an appearance of the external electrode and implementing properties can be enhanced (Paragraph [0031]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Kato et al. as applied to claim 1 above, and further in view of Horikawa et al. [U.S. Pub. No. 2016/0343489].
Regarding Claim 59, Yoon et al. in view of Kato et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  
Horikawa et al. shows an inductor (Figs. 1A-2) teaching and suggesting first connection pattern portions (35-1) and second connection pattern portions (37-7), respectively connecting both ends of the coil portion (30-1 to 30-7) and the first (65-1) and second (67-6) lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other (see Figs. 1A-2, element 35-1 have a recess spaced apart from each other), and the second connection pattern portions are spaced apart from each other (see Figs. 1A-2, element 37-7 have a recess spaced apart from each other).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Horikawa et al. for the device as disclosed by Yoon et al. in view of Kato et al. to facilitate conductivity and obtain desirable operating characteristics (Paragraphs [0116]-[0117]).

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Kato et al. as applied to claims 1, 10, and 12 above, and further in view of Sim et al. [KR 2018-0012621].
Regarding Claim 11, Yoon et al. in view of Kato et al. shows the claimed invention as applied above but does not show a first dummy lead-out portion disposed on the another surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and 10a second dummy lead-out portion disposed on the one surface of the supporting substrate, spaced apart from the first coil pattern, and disposed to correspond to the second lead-out portion.  
Sim et al. shows a coil component (Fig. 4) teaching and suggesting a first dummy lead-out portion (24) disposed on the another surface (bottom surface) of the supporting substrate (21), spaced apart from the second coil pattern (23), and disposed to correspond to the first lead-out portion (22a); and 10a second dummy lead-out portion (26) disposed on the one surface (top surface) of the supporting substrate (21), spaced apart from the first coil pattern (22), and disposed to correspond to the second lead-out portion (23a).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first dummy lead-out portion disposed on the another surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and 10a second dummy lead-out portion disposed on the one surface of the supporting substrate, spaced apart from the first coil pattern, and disposed to correspond to the second lead-out portion as taught by Sim et al. for the device as disclosed by Yoon et al. in view of Yoneda et al. to achieve excellent inductance and DC resistance characteristics (Paragraph [0008]).
Regarding Claim 18, Yoon et al. shows the coil portion comprises: a first coil pattern (42) disposed on one surface of the supporting substrate (see Figs. 6-7 and 11);  25a second coil pattern (44) disposed on another surface of DB1/ 105457872.1 Page 30the supporting substrate (see Figs. 6-7 and 11) facing the one surface of the supporting substrate (see Figs. 6-7 and 11); and a via (46) passing through the supporting substrate and connecting the first and second coil patterns to each other (see Figs. 6-7 and 11, Paragraph [0068]);  5wherein the first lead-out portion (64) is disposed on the one surface of the supporting substrate (see Figs. 6-7 and 11) and connected to the first 15coil pattern (42, see Figs. 6-7 and 11), and the second lead-out portion (62) is disposed on the another surface of the supporting substrate (see Figs. 6-7 and 11) and connected to the second coil pattern (44, see Figs. 6-7 and 11).  
Yoon et al. in view of Kato et al. does not explicitly show a first dummy lead-out portion disposed on the another surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and a second dummy lead-out portion disposed on the one 10surface of the supporting substrate, spaced apart from the first coil pattern, and disposed to correspond to the second lead-out portion.
Sim et al. shows a coil component (Fig. 4) teaching and suggesting a first dummy lead-out portion (24) disposed on the another surface (bottom surface) of the supporting substrate (21), spaced apart from the second coil pattern (23), and disposed to correspond to the first lead-out portion (22a); and 10a second dummy lead-out portion (26) disposed on the one surface (top surface) of the supporting substrate (21), spaced apart from the first coil pattern (22), and disposed to correspond to the second lead-out portion (23a).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first dummy lead-out portion disposed on the another surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and 10a second dummy lead-out portion disposed on the one surface of the supporting substrate, spaced apart from the first coil pattern, and disposed to correspond to the second lead-out portion as taught by Sim et al. for the device as disclosed by Yoon et al. in view of Kato et al. to achieve excellent inductance and DC resistance characteristics (Paragraph [0008]).


    PNG
    media_image1.png
    644
    801
    media_image1.png
    Greyscale

Drawing A

    PNG
    media_image2.png
    645
    732
    media_image2.png
    Greyscale

Drawing 1

    PNG
    media_image3.png
    377
    564
    media_image3.png
    Greyscale

Drawing 2

    PNG
    media_image4.png
    563
    745
    media_image4.png
    Greyscale

Drawing 3

    PNG
    media_image5.png
    620
    823
    media_image5.png
    Greyscale

Drawing 4
Allowable Subject Matter
Claims 20-24 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-14, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837